Citation Nr: 1343308	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  10-33 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran testified before the undersigned during a Board hearing held in May 2013.  A copy of the hearing transcript (Transcript) has been associated with the record.  During the hearing, the Veteran's representative specified that the Veteran's claim encompassed PTSD only, and no other psychiatric disorder was claimed at this time.  See Transcript, p. 3.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record (see VA outpatient report, June 2002), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action should the claim for entitlement to service connection for PTSD result in a grant.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In a final rating decision dated in December 2002, the RO denied service connection for PTSD. 

2.  Evidence submitted since the December 2002 rating decision is new and raises a possibility of substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The unappealed December 2002 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  The evidence received since the December 2002 RO rating decision, which denied service connection for PTSD, is new and material; the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2013).  

In the instant case, the Veteran's new and material evidence claim is granted herein.  As such, any deficiencies with regard to VCAA for this issue is harmless and non-prejudicial.  


II.  Request to Reopen Based on New and Material Evidence

The Veteran has claimed entitlement to service connection for PTSD.  He contends that his current diagnosis is etiologically-related to a stressor event which occurred during his period of active service.  Specifically, the Veteran testified that, during his period of active service when serving as a material facilities specialist in Thailand, he was given a "black ops" assignment with Air America to take a rough terrain forklift to the Nakon Phnom (NKP) Royal Thai Air Force Base terminal.  Per the Veteran, he was then transported to an undisclosed location and instructed to load a cargo pallet full of dead bodies, some of which were shaken from their bags.  During this process, he stated that local Thai forces, working with U.S. forces, shot blank rounds in the air, for sporting purposes, and to expedite the Veteran's mission.  See Transcript, pp. 4-6.

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843-52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3) (2013).  In this case, the Veteran's representative has argued that the Veteran's stressor meets this criteria, in that he was harassed by local Thari forces during his assignment, and because the act of removing dead bodies amounts to the fear of hostile or terrorist activity.

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In this case, the RO denied the Veteran's original service connection claim in a December 2002 decision.  The rating decision discloses that the Veteran's claim was denied because service treatment records were silent for a diagnosis of PTSD, because he was a non-combat veteran, and because the stressor information provided was insufficient upon which to base a meaningful search within the appropriate records depositories.  

The Veteran was notified of the December 2002 decision, and of his appellate rights, via a letter sent to him that same month.  He did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  38 C.F.R. § 3.156(b) (2013) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  However, in the instant case, such regulation is inapplicable, as no new evidence pertaining to the Veteran's claim for service connection for PTSD was received prior to the expiration of the appeal period stemming from the December 2002 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

Since the prior final decision, new evidence has been added to the claims file.  The new evidence consists of VA outpatient treatment reports, VA examination reports, lay statements from the Veteran and his spouse, and the May 2013 Board hearing transcript.  

Following a review of the VA outpatient reports, it is clear that the Veteran carries a diagnosis of PTSD, and that the diagnosis is linked to the stressor detailed above.  See VA outpatient reports, September 2007 and July 2008.  Moreover, during his Board hearing, the Veteran provided significantly more detail as to the date and locations of the operation in question.  He testified that the assignment was carried out in April 1974, originating at NKP.  He further noted that the supplies he dropped off originated from Tan Son Nhut, and that the plane continued to Udorn after he was returned to his base.  See Transcript, pp. 14, 15.

As such, the Board finds that the Veteran's VA outpatient reports, which have provided a diagnosis of PTSD based upon this stressor, in addition to the Veteran's detailed stressor statement, which now provides a time and location for this operation, are new, in that this evidence was not of record at the time of the prior, final decision.  Further, the Board finds that this evidence is material, as it cures a prior evidentiary defect and raises a reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has been received to reopen the claim for service connection for PTSD.  The Veteran's appeal to this extent is allowed.  Entitlement to service connection for this issue is addressed further in the Remand section below.


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for PTSD; the claim is reopened and allowed to this extent only.


REMAND

As noted, the Veteran claims that he was required to move a pallet of dead bodies while stationed at an Air Force base in Thailand, and that the bodies were not properly secured (resulting in bodies falling out of their bags).  Per the Veteran's testimony, local Thai forces fired blanks in the air, in his vicinity, in order to expedite this process.  He testified that the assignment was carried out in April 1974, originating at NKP.  He further noted that the supplies he dropped off originated from Tan Son Nhut, and that the plane continued to Udorn after he was returned to his base.

It is clear that the Veteran now carries a diagnosis of PTSD, conforming to DSM-IV criteria, provided by VA examiners.  This diagnosis is linked to a claimed stressor; however this stressor is unverified.  Despite the arguments put forth by the Veteran's representative in this case, the Board has determined that the Veteran's stressor must be verified, as the transport of dead bodies does not fall within the updated VA PTSD regulations, and the Thai forces that fired blanks in the air were U.S. allies, involved in a joint operation and working toward a shared goal (per the Veteran's own reports).  As such, the fear of hostile military or terrorist activity is not applicable here.

Twice during the pendency of the Veteran's claim for service connection, he was informed by the RO that the provided stressor information was insufficient to warrant a meaningful search.  Now, however, he has provided increased specificity, to include a one-month time frame, as well as the location of his base, the original departure point for the Air America aircraft, and the destination of the aircraft once he was returned to his home base.  In Tetro v. Gober, 14 Vet. App. 110 (2000), the Court held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Walch v. Shinseki, 563 F.3d 1374, 1377 (Fed. Cir. 2009) (noting that "a significant part of the VA's duty to assist is its obligation to make reasonable efforts to obtain relevant records.").  As such, the Board finds that an attempt to verify the Veteran's claimed stressor is warranted.  Specifically, the Board finds that the RO/AMC must contact the Joint Services Records and Research Center (JSRRC) and National Personnel Records Center (NPRC), as well as any other appropriate custodian, so as to attempt to verify the Veteran's claimed stressor.

Should the search yield a positive result with regard to the stressor, the Veteran should be scheduled for a VA psychiatric examination, to specifically include a PTSD component, to determine the current extent of his psychiatric symptoms.  An etiological opinion is not necessary in that instance.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  The RO/AMC should submit a request to the United States Army and Joint Services Records Research Center (JSRCC), the National Personnel Records Center (NPRC), and any other appropriate entity/location, to attempt to verify the Veteran's claimed stressor.  All material produced by the requested search, as well as the document(s) generated to request the search, should be incorporated into the record.  Should the RO/AMC determine that such a search is not necessary, an explanation should be provided and associated with the claims file
3.  Should the search yield a positive result, the Veteran should be scheduled for an examination by a qualified examiner to determine the current extent of his PTSD symptomatology.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


